Citation Nr: 0838473	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-15 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1972.  He also reportedly had additional service in 
the Army Reserves until 1995.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied service connection for a bilateral knee condition.  

In a statement attached to the May 2006 substantive appeal 
(VA Form 9), the veteran's representative indicated the 
veteran wanted to be scheduled for a hearing before a local 
Decision Review Officer (DRO).  After the RO notified the 
veteran that his hearing had been scheduled for January 16, 
2007, the veteran's representative indicated the veteran was 
cancelling his hearing request.  

In a January 2007 Report of Contact (VA Form 119), it was 
indicated the veteran's representative had called the Board 
and asked that a hearing be scheduled at the RO before a 
Veterans Law Judge of the Board (i.e., a Travel Board 
hearing), but without the veteran present.  It was explained 
to the representative, however, that a Travel Board hearing 
could only be scheduled if the veteran were to submit a 
signed statement indicating he wanted his representative to 
appear at the hearing without him being present.  And since 
this was not done, a Travel Board hearing was not scheduled.  
See 38 C.F.R. § 20.700(b) (2008) (A hearing will not normally 
be scheduled solely for the purpose of receiving argument by 
a representative.  Such argument should be submitted in the 
form of a written brief).




FINDINGS OF FACT

1.  The veteran was diagnosed with gout in his knees in 2003, 
over thirty years after the conclusion of his active duty 
military service, and some eight years after his service in 
the reserves reportedly ended; and there is no medical 
opinion concerning the etiology or date of onset of this 
condition in terms of whether it is attributable to his 
military service.  

2.  The veteran has not provided any information concerning 
his service in the Army Reserves, such as the name, location, 
and address of his unit, for VA to conduction a meaningful 
search for these additional records. 


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West Supp. 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  



In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in June 2003, September 2003, August 2007, and 
February 2008, the first two of which were sent prior to 
initially adjudicating his claim in the January 2004 rating 
decision on appeal.  These letters informed him of the 
evidence required to substantiate his claim, as well as of 
his and VA's respective responsibilities in obtaining 
supporting evidence.  There has been no reason to go back and 
readjudicate his claim, such as in a SSOC, since providing 
the additional, post-adjudicatory, VCAA notice in August 2007 
and February 2008 because the result of such a readjudication 
on exactly the same evidence and law previously considered 
would be no different than the previous adjudication.  See 
Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007).

None of these letters - either issued before or since the 
initial adjudication of the claim, has addressed the 
potential downstream disability-rating and effective-date 
elements if the claim is ultimately granted, as required in 
Dingess, supra.  However, the Board finds no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the underlying claim for service 
connection for a bilateral knee condition.  So any question 
as to the appropriate downstream disability rating or 
effective date to be assigned is moot.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  See also 38 C.F.R. § 20.1102 
(2007) (harmless error).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO contacted the local 
Portland VA Medical Center (VAMC) and requested all medical 
records pertaining to the veteran.  That facility responded 
by submitting outpatient treatment records dated from 2002 to 
2003.  No other post-service treatment records have been 
identified as relevant.



The veteran's service medical records (SMRs) are unavailable.  
The RO made numerous attempts to obtain these missing records 
from the National Personnel Records Center (NPRC), as well as 
from the veteran personally.  The NPRC indicated there were 
no service medical records or reports available.  In 
addition, after the RO sent four letters to the veteran 
requesting that he submit any service medical records in his 
personal possession, he failed to reply.  It thus appears the 
RO properly searched alternative sources in an attempt to 
assist him in proving his claim.  Moore v. Derwinski, 1 Vet. 
App. 401 (1991) (holding that the heightened duty to assist a 
veteran in developing facts pertaining to his claim in a case 
in which service medical records are presumed destroyed 
includes the obligation to search for alternative medical 
records).

The veteran also reports injuring both knees in either 1992 
or 1993, while on active duty for training (ACDUTRA) in an 
Army Reserve unit.  None of these service records have been 
obtained, either, because he failed to provide VA the 
required information concerning his Reserve unit, such as the 
name, location, and address of the unit.  The RO requested 
this information in four separate letters.  In the November 
2004 Notice of Disagreement (NOD), the veteran's 
representative indicted that "[w]e note that you do not have 
the name & address of [the veteran's] reserve group in Samoa.  
We will provide that information."  However, this 
information was never provided by either the veteran or his 
representative. 

The Court has held that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). In light of the veteran's failure to provide the 
necessary information to obtain records associated with his 
Reserve service, no further attempt to obtain these records 
is required.  38 C.F.R. § 3.159(c)(2) and (3).  



And lastly, the Board finds that a VA medical opinion is not 
required to determine whether the veteran's bilateral knee 
condition - diagnosed as gout - is related to his military 
service, as the standards of the Court's decision in McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  
McLendon states that VA must provide a medical examination in 
a service-connection claim when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Id., at 81.  See also 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

Here, though, despite the fact that the veteran's service 
medical records are missing, there is no medical evidence of 
a bilateral knee condition until 2003, over thirty years 
after his active duty military service ended.  Moreover, even 
were the Board to assume for the sake of argument that he 
more recently injured his knees while on ACDUTRA in the 
reserves, that additional service ended in 1995, so still 
some eight years prior to the initial diagnosis of a 
bilateral knee condition in 2003.  And of equal or even 
greater significance, there is no suggestion on the current 
record that his current bilateral knee condition may be 
attributable to his military service, either on active duty 
or ACDUTRA.  So the third prong of the McLendon test has not 
been met.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

II.  Merits of the Claim

The veteran claims that he injured both knees while training 
with his Reserve unit in Samoa in either 1992 or 1993.  He 
believes that he currently suffers from a bilateral knee 
condition as a result of that injury.  For the reasons and 
bases set forth below, however, the Board finds that the 
preponderance of the evidence is against his claim, so it 
must be denied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires:  (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus (i.e., link) between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred in service if manifested to 
a compensable degree (of at least 
10-percent disabling) within one year of separation from 
active military service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; 67 
Fed. Reg. 67792- 67793 (Nov. 7, 2002).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a) (2008).  
Active military, naval, or air service also includes any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury, but not 
disease, incurred in the line of duty.  Id.  Accordingly, 
service connection may be granted for disability resulting 
from a disease or injury incurred in, or aggravated, while 
performing ACDUTRA or from an injury, but not disease, 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1110.



In this case, the only medical evidence of a bilateral knee 
condition are VA treatment records showing the veteran was 
diagnosed with gout in both knees in 2003.  Thus, he meets 
the first element under Hickson, supra, of a current 
disability involving his knees.  See, too, Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (In the absence of proof of a 
current disability, there can be no valid claim; service 
connection presupposes a current diagnosis of the condition 
claimed).

Consequently, the determinative issue is whether the gout is 
somehow attributable to the veteran's military service - 
either while on regular active duty (AD), ACDUTRA or 
INACDUTRA.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  And, unfortunately, it is in this 
critical respect that his claim fails.

As already acknowledged, the veteran's service medical 
records are missing and therefore cannot be considered in 
deciding this appeal.  Under these circumstances, the Court 
has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
...."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  But while 
this heightened duty exists, this does not obviate the need 
to have medical nexus evidence supporting the claim.  See 
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  That is to say, 
there is no reverse presumption for granting the claim.  See 
Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996).

The veteran's claim fails based on the lack of medical 
evidence of a nexus between his bilateral knee condition, 
which was first diagnosed as gout in 2003, and his only 
verified period of military service from January 1970 to 
January 1972.  The Board first points out that the 30-year 
lapse in time between his separation from active duty in 1972 
and the first documented diagnosis of gout in 2003 provides 
highly probative evidence against his claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).

In addition, no medical evidence indicates the veteran's gout 
initially manifested while he was in service or, assuming he 
has gouty arthritis, within the one-year presumptive period 
following his discharge.  The VA treatment records listing a 
diagnosis of gout make no reference to the etiology or date 
of onset of this condition.  So the record contains 
absolutely no medical evidence of a link or relationship 
between his gout and his only period of verified military 
service from January 1970 to January 1972.  See Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  In short, there 
is simply no medical evidence supporting his claim.

Indeed, even if the Board assumes for the sake of argument 
that the veteran more recently injured his knees in 1992 or 
1993, while on ACDUTRA in the reserves, that still was nearly 
10 years, a decade, before the initial post-service diagnosis 
in 2003.  And there is not the required medical nexus 
evidence etiologically linking the current diagnosis to any 
incident that occurred during his service in the reserves, 
either on ACDUTRA or INACDUTRA.  So the claim still must be 
denied even considering this alternative possibility.



The Board has considered the veteran's personal lay 
statements in support of his claim.  While he may well 
believe that his gout is related to an injury in service, 
as a layman without any medical training and expertise, he is 
not qualified to make this medical determination.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions).  He is only competent 
to comment on symptoms (e.g., bilateral knee pain) he may 
have personally experienced during and since service, not the 
cause of his pain, and in particular, whether it is due to a 
diagnosis of gout related to an injury he sustained in 
service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a bilateral knee 
condition.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.


ORDER

Service connection for a bilateral knee condition is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


